Order, Supreme Court, New York County (Barry Cozier, J.), entered June 23, 2000, which, inter alia, denied defendants’ motion to dismiss plaintiffs’ requests for punitive damages with respect to the fifth, sixth, seventh, fourteenth and fifteenth causes of action and granted plaintiffs’ cross motion to amend the complaint to add claims for punitive damages with respect to the third and eighth causes of action, unanimously affirmed, with costs.
The IAS Court properly denied defendants’ motion to dismiss the claims for punitive damages. “Punitive damages are available in a tort action where the wrongdoing is intentional or deliberate, has circumstances of aggravation or outrage, has a fraudulent or evil motive, or is in such conscious disregard of the rights of another that it is deemed willful and wanton” (Swersky v Dreyer & Traub, 219 AD2d 321, 328; see also, Sherry Assocs. v Sherry-Netherland, Inc., 273 AD2d 14): Plaintiffs’ allegations of defendants’ misconduct during the formulation of their new competing investment business, including a mass resignation from the plaintiffs’ corporation, improperly contacting plaintiffs’ clients and providing such clients with misleading information, sufficiently state claims for punitive damages.
Also proper was the IAS Court’s grant of plaintiffs’ cross motion for permission to amend their complaint to add claims for punitive damages with respect to the third and eighth causes of action, since plaintiffs set forth sufficient facts to support such claims and defendants were not prejudiced by the amendment (see, CPLR 3025 [b]).
We have considered defendants’ remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.